Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of December 9, 2003, by and among Genzyme Corporation, a Massachusetts
corporation (the “Company”), and UBS Securities LLC and the other Initial
Purchasers named in the Purchase Agreement referred to below (collectively, the
“Initial Purchasers”) pursuant to that certain Purchase Agreement, dated
December 4, 2003 (the “Purchase Agreement”), among the Company and the Initial
Purchasers.

 

In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company has agreed to provide the registration rights set forth in this
Agreement.  The execution of this Agreement is a condition to the closing under
the Purchase Agreement.

 

The Company and the Initial Purchasers agree (i) for the benefit of the Initial
Purchasers, (ii) for the benefit of the beneficial owners (including the Initial
Purchaser) from time to time of the Notes (as defined herein) and the beneficial
owners from time to time of the Underlying Common Stock (as defined herein)
issued upon conversion of the Notes (each of the foregoing a “Holder” and
together the “Holders”) and (iii) for the benefit of the Company, as follows:

 

Section 1.  Definitions.  Capitalized terms used herein without definition shall
have the respective meanings set forth in the Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(d) hereof.

 

“Applicable Conversion Price” means, as of any date of determination, $1,000
principal amount at maturity of Notes divided by the Conversion Rate then in
effect as of the date of determination or, if no Notes are then outstanding, the
Conversion Rate that would be in effect were Notes then outstanding.

 

“Business Day” means each day on which the New York Stock Exchange is open for
trading.

 

“Common Stock” means the shares of common stock, designated as Genzyme General
Stock, $0.01 par value per share, of the Company and any other shares of capital
stock as may constitute “Common Stock” for purposes of the Indenture, including
the Underlying Common Stock.

 

“Conversion Rate” has the meaning assigned to such term in the Indenture.

 

“Damages Accrual Period” has the meaning set forth in Section 2(e) hereof.

 

“Damages Payment Date” means each interest payment date under the Indenture in
the case of Notes, and each June 1 and December 1 in the case of the Underlying
Common Stock.

 

--------------------------------------------------------------------------------


 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Effectiveness Period” means a period that terminates when there are no
Registrable Securities outstanding.

 

“Event” has the meaning set forth in Section 2(e) hereof.

 

“Event Date” has the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Form S-1” means Form S-1 under the Securities Act.

 

“Form S-3” means Form S-3 under the Securities Act.

 

“Holder” has the meaning set forth in the preamble hereto.

 

“Indenture” means the Indenture, dated as of December 9, 2003, between the
Company and the Trustee, pursuant to which the Notes are being issued.

 

“Initial Purchasers” has the meaning set forth in the preamble hereto.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

“Issue Date” means the first date of original issuance of the Notes.

 

“liquidated damages” has the meaning set forth in Section 2(e).

 

“Liquidated Damages Amount” has the meaning set forth in Section 2(e) hereof.

 

“Material Event” has the meaning set forth in Section 3(i) hereof.

 

“Notes” means the 1.25% Convertible Senior Notes due 2023 of the Company to be
purchased pursuant to the Purchase Agreement.

 

“Notice and Questionnaire” means a written notice and questionnaire delivered to
the Company containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum dated December 4, 2003 relating to the Notes.

 

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date, so long as all of such
Holder’s Registrable Securities that have been registered for resale pursuant to
a Notice and Questionnaire have not been sold in accordance with a Shelf
Registration Statement.

 

2

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus included in any Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Record Holder” means (i) with respect to any Damages Payment Date relating to
any Note as to which any Liquidated Damages Amount has accrued, the Notice
Holder that was a holder of record of such Note at the close of business on the
record date with respect to the interest payment date under the Indenture on
which such Damages Payment Date shall occur and (ii) with respect to any Damages
Payment Date relating to the Underlying Common Stock as to which any Liquidated
Damages Amount has accrued, a Notice Holder that was the registered holder of
such Underlying Common Stock at the close of business on (A) May 15 with respect
to a Damages Payment Date that is on June 1 or (B) November 15 with respect to a
Damages Payment Date that is on December 1.

 

“Registrable Securities” means the Notes until such Notes have been converted
into the Underlying Common Stock and, at all times the Underlying Common Stock
and any securities into or for which such Underlying Common Stock has been
converted, and any security issued with respect thereto upon any stock dividend,
split or similar event (each of the foregoing, a “Covered Security”) until, in
the case of any such security, the earliest of (w) the date on which such
security has been effectively registered under the Securities Act and disposed
of in accordance with the Registration Statement relating thereto; (x) the date
such security has been publicly sold pursuant to Rule 144 or any successor
provision thereto; (y) the date on which such security may be resold without
restriction pursuant to Rule 144(k) or any successor provision thereto; or (z)
the date that is two (2) years after the later of the Issue Date or the latest
“additional time of purchase” (as defined in the Purchase Agreement).

 

“Registration Expenses” has the meaning set forth in Section 5 hereof.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including any Prospectus forming, or deemed to form, a part thereof,
and any amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” means the Initial Shelf Registration Statement
and any Subsequent Shelf Registration Statement.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(b) hereof.

 

“Subsequent Shelf Registration Statement Effectiveness Deadline Date” has the
meaning set forth in Section 2(d) hereof.

 

“Suspension Notice” has the meaning set forth in Section 3(i) hereof.

 

“Suspension Period” has the meaning set forth in Section 3(i) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means U.S. Bank National Association, the trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock into which the Notes are
convertible or issued upon any such conversion.

 

Section 2.  Shelf Registration.  (a) The Company shall prepare and file or cause
to be prepared and filed with the SEC, by the date (the “Filing Deadline Date”)
that is one hundred and twenty (120) days after the Issue Date, a Registration
Statement for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
Holders thereof of all of the Registrable Securities (or, if registration of
Registrable Securities not held by Notice Holders is not permitted by the rules
and regulations of the SEC, then registering all Registrable Securities held by
Notice Holders) (the “Initial Shelf Registration Statement”).  The Initial Shelf
Registration Statement shall be on Form S-1 or Form S-3 or another appropriate
form permitting registration of such Registrable Securities for resale by such
Holders in accordance with the methods of distribution indicated in their Notice
and Questionnaires and set forth in the Initial Shelf Registration Statement
(provided, however, that in no event will such methods of distribution take the
form of an underwritten offering of Registrable Securities without the Company’s
prior consent, which the Company may withhold at its sole discretion).  The
Company shall use its reasonable efforts to cause the Initial Shelf Registration
Statement to be declared effective under the Securities Act by the date (the
“Effectiveness Deadline Date”) that is two hundred and ten (210) days after the
Issue Date, and to keep the Initial Shelf Registration Statement (or any
Subsequent Shelf Registration Statement) continuously effective under the
Securities Act until the expiration of the Effectiveness Period (except to the
extent permitted under Section 3(i)).  At the time the Initial Shelf
Registration Statement becomes effective under the Securities Act, each Holder
that became a Notice Holder on or before the fifth (5th) Business Day prior to
the date of such effectiveness shall be named as a selling securityholder in the
Initial Shelf Registration Statement and the related Prospectus in such a manner
as to permit such Notice Holder to deliver such Prospectus to purchasers of

 

4

--------------------------------------------------------------------------------


 

Registrable Securities in accordance with the Securities Act, assuming the
accuracy of the information in such Notice Holder’s Notice and Questionnaire.

 

(b)                                 If the Initial Shelf Registration Statement
or any Subsequent Shelf Registration Statement ceases to be effective for any
reason at any time during the Effectiveness Period (except to the extent
permitted under Section 3(i)), the Company shall use its reasonable efforts to
obtain the prompt withdrawal of any order suspending the effectiveness thereof,
and in any event shall within thirty (30) days of such cessation of
effectiveness amend the Shelf Registration Statement in a manner reasonably
expected to obtain the withdrawal of the order suspending the effectiveness
thereof, or file an additional Shelf Registration Statement covering all of the
securities that as of the date of such filing are Registrable Securities (or, if
registration of Registrable Securities not held by Notice Holders is not
permitted by the rules and regulations of the SEC, then registering all
Registrable Securities held by Notice Holders as of such date) (a “Subsequent
Shelf Registration Statement”).  If a Subsequent Shelf Registration Statement is
filed, the Company shall use its reasonable efforts to cause the Subsequent
Shelf Registration Statement to become effective as promptly as is practicable
after such filing, but in no event later than the Subsequent Shelf Registration
Statement Effectiveness Deadline, and to keep such Shelf Registration Statement
(or Subsequent Shelf Registration Statement) continuously effective until the
end of the Effectiveness Period (except to the extent permitted under
Section 3(i)).

 

(c)                                  The Company shall supplement and amend any
Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement, if required by the Securities Act.

 

(d)                                 (i)  Each Holder of Registrable Securities
agrees that if such Holder wishes to sell Registrable Securities pursuant to a
Shelf Registration Statement and related Prospectus, it will do so only in
accordance with this Section 2(d) and Section 3(i).  Each Holder of Registrable
Securities wishing to sell Registrable Securities pursuant to a Shelf
Registration Statement and related Prospectus agrees to deliver a duly completed
and executed Notice and Questionnaire to the Company prior to any attempted or
actual distribution of Registrable Securities under a Shelf Registration
Statement.  With respect to any Holder who delivers a duly completed and
executed Notice and Questionnaire after the fifth (5th) Business Day before the
date the Initial Shelf Registration Statement becomes effective under the
Securities Act, the Company shall, as promptly as reasonably practicable after
the date a Notice and Questionnaire is delivered,

 

(A) if required by applicable law, file with the SEC a supplement to the related
Prospectus or a post-effective amendment to the Shelf Registration Statement or
a Subsequent Shelf Registration Statement and any necessary supplement or
amendment to any document incorporated therein by reference to the applicable
Shelf Registration Statement and file any other required document with the SEC
so that the Holder delivering such Notice and Questionnaire is named as a
selling securityholder in a Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Registrable Securities in accordance with the Securities
Act; provided, however, that (i) any supplement to a Prospectus filed pursuant
to this Section 2(d)(i)(A) shall, subject to Section 2(d)(i)(E), be filed within
five (5) Business Days after receipt of the related Notice and Questionnaire
(provided, that with respect to any Notice and Questionnaire received by the
Company after the date that is thirty (30) days after the date the Initial Shelf
Registration

 

5

--------------------------------------------------------------------------------


 

Statement becomes effective under the Securities Act, the Company shall not be
required to file more than one (1) such supplement during any twenty (20) day
period) and (ii) if a post-effective amendment or a Subsequent Shelf
Registration Statement is required by the rules and regulations of the SEC in
order to permit resales by Notice Holders who were not named as selling
securityholders in the Initial Shelf Registration Statement as of the time it
became effective under the Securities Act, the Company shall not be required to
file more than one (1) post-effective amendment or Subsequent Shelf Registration
Statement for such purpose in any three (3) month period;

 

(B) if the Company shall file a post-effective amendment to the Shelf
Registration Statement or file a Subsequent Shelf Registration Statement, it
shall use its reasonable efforts to cause such post-effective amendment or
Subsequent Shelf Registration Statement, as the case may be, to become effective
under the Securities Act as promptly as is practicable, but in any event by the
date (the “Amendment Effectiveness Deadline Date” in the case of a
post-effective amendment or the “Subsequent Shelf Registration Statement
Effectiveness Deadline Date” in the case of a Subsequent Shelf Registration
Statement) that is forty five (45) days after the date such post-effective
amendment or Subsequent Shelf Registration Statement, as the case may be, is
required by this Section 2(d) to be filed;

 

(C) the Company shall provide such Holder such number of copies of any documents
filed pursuant to Section 2(d)(i)(A) as such Holder may reasonably request;

 

(D) the Company shall notify each Holder named as a selling securityholder in
the applicable Prospectus as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment or Subsequent Shelf
Registration Statement filed pursuant to Section 2(d)(i)(A);

 

(E) if a Notice and Questionnaire is delivered during a Suspension Period, or a
Suspension Period is put into effect within five (5) Business Days after such
delivery date, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall, subject to the limitations set forth above in this
Section 2(d), take the actions set forth in clauses (A), (B) and (C) above
within five (5) Business Days after expiration of the Suspension Period in
accordance with Section 3(i); and

 

(F) if under the Securities Act, the Company has more than one option as to the
type or manner of making any such filing, the Company shall make the required
filing or filings in the manner or of a type that the Company reasonably expects
to result in the earliest availability of a Prospectus for effecting resales of
Registrable Securities.

 

(ii)  Notwithstanding anything contained herein to the contrary, the Company
shall be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Shelf Registration Statement or related
Prospectus; provided, however, that any Holder that becomes a Notice Holder
pursuant to the provisions of this Section 2(d) (whether or not such Holder was
named as a selling securityholder in the Initial Shelf Registration Statement as
of the time it became effective under the Securities Act) shall be named as a
selling securityholder in a Shelf Registration Statement or related Prospectus
in accordance with the requirements of this Section 2(d).

 

6

--------------------------------------------------------------------------------


 

(e)                                  The parties hereto agree that the Holders
of Registrable Securities will suffer damages, and that it would not be feasible
to ascertain the extent of such damages with precision, if (i) the Initial Shelf
Registration Statement has not been filed on or prior to the Filing Deadline
Date, (ii) the Initial Shelf Registration Statement has not been declared
effective under the Securities Act on or prior to the Effectiveness Deadline
Date, (iii) either a supplement to a prospectus, a post-effective amendment or a
Subsequent Shelf Registration Statement is required to be filed and fails to be
filed within the prescribed period set forth in Section 2(d) (the applicable
date being an “Additional Filing Deadline Date”) or in the case of a
post-effective amendment or a Subsequent Shelf Registration Statement, such
post-effective amendment or Subsequent Registration Statement does not become
effective under the Securities Act by the Amendment Effectiveness Deadline Date
or the Subsequent Shelf Registration Statement Effectiveness Deadline Date, as
the case may be, (iv) the Initial Shelf Registration Statement or any Subsequent
Registration Statement is filed and declared effective under the Securities Act
but shall thereafter cease to be effective (without being succeeded by a new
registration statement declared effective under the Securities Act the same day)
or usable under the Securities Act for the offer and sale of Registrable
Securities for a period of time (including any Suspension Period) which shall
exceed forty five (45) days in the aggregate in any three (3) month period or
ninety (90) days in the aggregate in any twelve (12) month period or (v) the
Initial Registration Statement and the related Prospectus, at the time the
Initial Registration Statement shall be declared effective under the Securities
Act, fail to name each Holder that became a Notice Holder on or before the fifth
(5th) Business Day prior to the date the Initial Registration Statement became
effective under the Securities Act as a selling securityholder in such a manner
as to permit such Holder to deliver such Prospectus to purchasers of Registrable
Securities in accordance with the Securities Act (each of the events of a type
described in any of the foregoing clauses (i) through (v) are individually
referred to herein as an “Event,” and the Filing Deadline Date in the case of
clause (i), the Effectiveness Deadline Date in the case of clause (ii), the
Additional Filing Deadline Date, the Amendment Effectiveness Deadline Date or
the Subsequent Shelf Registration Statement Effectiveness Deadline Date, as the
case may be, in the case of clause (iii), the date on which the duration of the
ineffectiveness or unusability of the Shelf Registration Statement in any period
exceeds the number of days permitted by clause (iv) hereof in the case of clause
(iv), and the date the Initial Registration Statement shall become effective
under the Securities Act in the case of clause (v), being referred to herein as
an “Event Date”).  Events shall be deemed to continue until the following dates
with respect to the respective types of Events: (A) the date the Initial Shelf
Registration Statement is filed in the case of an Event of the type described in
clause (i); (B) the date the Initial Shelf Registration Statement becomes
effective under the Securities Act in the case of an Event of the type described
in clause (ii); (C) the date a prospectus supplement or a post-effective
amendment to the Initial Shelf Registration Statement or Subsequent Shelf
Registration Statement, whichever is required, is filed or becomes effective
under the Securities Act, as the case may be, in the case of an Event of the
type described in clause (iii); (D) the date the Initial Shelf Registration
Statement or the Subsequent Shelf Registration Statement, as the case may be,
becomes effective or usable again, or the date another Subsequent Shelf
Registration Statement is filed pursuant to Section 2(b) and becomes effective
under the Securities Act, in the case of an Event of the type described in
clause (iv); or (E) the date a prospectus supplement to the Initial Shelf
Registration Statement is filed with the SEC, or a post-effective amendment to
the Initial Shelf Registration Statement is declared effective under the
Securities Act, which prospectus supplement or post-effective amendment

 

7

--------------------------------------------------------------------------------


 

names as selling securityholders, in such a manner as to permit them to deliver
the related Prospectus to purchasers of Registrable Securities in accordance
with the Securities Act, all Holders entitled as herein provided to be so named,
in the case of an Event of the type described in clause (v); provided, however,
that all Events will be deemed to be suspended during any Suspension Period,
unless the duration of such Suspension Period exceeds forty five (45) days in
any three (3) month period or an aggregate of ninety (90) days in any twelve
(12) month period).

 

Accordingly, commencing on (and including) any Event Date and ending on (but
excluding) the next date on which there are no Events that have occurred and are
continuing (a “Damages Accrual Period”), the Company agrees to pay, as
liquidated damages (“liquidated damages”) and not as a penalty, an amount (the
“Liquidated Damages Amount”) at the rate described below, payable periodically
on each Damages Payment Date to Record Holders, to the extent of, for each such
Damages Payment Date, accrued and unpaid Liquidated Damages Amount to (but
excluding) such Damages Payment Date (or, if the Damages Accrual Period shall
have ended prior to such Damages Payment Date, the date of the end of the
Damages Accrual Period); provided that any Liquidated Damages Amount accrued
with respect to any Note or portion thereof called for redemption on a
redemption date or converted into Underlying Common Stock on a conversion date
prior to the Damages Payment Date, shall, in any such event, be paid instead to
the Holder who submitted such Note or portion thereof for redemption or
conversion on the applicable redemption date or conversion date, as the case may
be, on such date (or promptly following the conversion date, in the case of
conversion).  The Liquidated Damages Amount shall accrue at a rate per annum
equal to one quarter of one percent (0.25%) for the first ninety (90) day period
from the Event Date and thereafter at a rate per annum equal to one half of one
percent (0.50%), of (i) the aggregate principal amount of the Notes held by such
Record Holders or, without duplication, (ii) in the case of Notes that have been
converted into Underlying Common Stock, the Applicable Conversion Price of such
shares of Underlying Common Stock, as the case may be.  Notwithstanding the
foregoing, no Liquidated Damages Amounts shall accrue as to any Covered Security
from and after the earlier of (x) the date such Covered Security is no longer a
Registrable Security and (y) expiration of the Effectiveness Period.  The rate
of accrual of the Liquidated Damages Amount with respect to any period shall not
exceed the rate provided for in this paragraph notwithstanding the occurrence of
multiple concurrent Events.  Following the cure of all Events requiring the
payment by the Company of Liquidated Damages Amounts to the Holders of
Registrable Securities pursuant to this Section, the accrual of Liquidated
Damages Amounts shall cease (without in any way limiting the effect of any
subsequent Event requiring the payment of Liquidated Damages Amount by the
Company).

 

The Trustee shall be entitled, on behalf of Holders of Notes, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Liquidated Damages Amount.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 9(m)).

 

8

--------------------------------------------------------------------------------


 

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of an Event, including,
without limitation, the failure of a Shelf Registration Statement to be filed,
declared effective under the Securities Act, amended or replaced to include the
names of all Notice Holders or available for effecting resales of Registrable
Securities in accordance with the provisions hereof.  Subject to any rights that
may arise pursuant to Section 6, the parties hereto also agree that the
liquidated damages provided for hereunder shall constitute the sole and
exclusive remedy for an Event.

 

Section 3.  Registration Procedures.  In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:

 

(a)                                  Prepare and file with the SEC a Shelf
Registration Statement or Shelf Registration Statements on Form S-1 or Form S-3
or any other appropriate form under the Securities Act available for the sale of
the Registrable Securities by the Holders thereof in accordance with the method
or methods of distribution described in the related Notice and Questionnaires,
and use its reasonable efforts to cause each such Shelf Registration Statement
to become effective and remain effective as provided herein; provided that
before filing any Shelf Registration Statement or Prospectus or any amendments
or supplements thereto with the SEC, the Company shall furnish to the Initial
Purchasers and counsel for the Initial Purchasers copies of all such documents
proposed to be filed and use its reasonable efforts to reflect in each such
document when so filed with the SEC such comments as the Initial Purchasers or
such counsel reasonably shall propose within two (2) Business Days of the
delivery of such copies to the Initial Purchasers and such counsel.

 

(b)                                 Prepare and file with the SEC such
amendments and post-effective amendments to each Shelf Registration Statement as
may be necessary to keep such Shelf Registration Statement or Subsequent Shelf
Registration Statement continuously effective until the expiration of the
Effectiveness Period (except to the extent permitted under Section 3(i)); cause
the related Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) under the Securities Act; and use its reasonable
efforts to comply with the provisions of the Securities Act applicable to it
with respect to the disposition of all securities covered by such Shelf
Registration Statement during the Effectiveness Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented.

 

(c)                                  As promptly as practicable, give notice to
the Notice Holders (and all other Holders known, without any duty of
investigation, by the Company) and the Initial Purchasers (i) when any Shelf
Registration Statement or post-effective amendment to a Shelf Registration
Statement has become effective under the Securities Act, (ii) of any request,
following the effectiveness of a Shelf Registration Statement under the
Securities Act, by the SEC or any other federal or state governmental authority
for amendments or supplements to such Shelf Registration Statement or the
related Prospectus or for additional information, (iii) of the issuance by the
SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of any Shelf Registration Statement, (iv) of the
receipt by the Company or its legal counsel of any notification with respect to
the suspension of the qualification or exemption from qualification of

 

9

--------------------------------------------------------------------------------


 

any of the Registrable Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose, (v) after the effective date
of any Shelf Registration Statement filed pursuant to this Agreement of the
occurrence of (but not the nature of or details concerning) a Material Event and
(vi) of the determination by the Company that a post-effective amendment to a
Shelf Registration Statement or a Subsequent Shelf Registration Statement will
be filed with the SEC, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(i)), state that it constitutes a Suspension
Notice, in which event the provisions of Section 3(i) shall apply.

 

(d)                                 Subject to the terms hereof, use its
reasonable efforts to (A) prevent the issuance of, and, if issued, to obtain the
withdrawal of, any order suspending the effectiveness of any Shelf Registration
Statement and (B) obtain the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in either case at
the earliest possible moment, and provide prompt notice to each Notice Holder
and the Initial Purchasers of the withdrawal or lifting of any such order or
suspension.

 

(e)                                  If requested by the Initial Purchasers or
any Notice Holder, as promptly as practicable incorporate in a Prospectus
supplement or a post-effective amendment to a Shelf Registration Statement such
information as the Initial Purchasers or such Notice Holder shall determine to
be required to be included therein by applicable law and make any required
filings of such Prospectus supplement or such post-effective amendment; provided
that the Company shall not be required to take any actions under this
Section 3(e) unless the Company receives the written opinion of counsel for the
party making such request that such action is required by applicable law.

 

(f)                                    As promptly as practicable furnish upon
request to each Notice Holder and the Initial Purchasers, without charge, one
(1) conformed copy of any Shelf Registration Statement and any amendment
thereto, including financial statements but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits
(unless requested in writing to the Company by such Notice Holder or the Initial
Purchasers).

 

(g)                                 During the Effectiveness Period, deliver to
each Notice Holder in connection with any sale of Registrable Securities
pursuant to a Shelf Registration Statement, without charge, as many copies of
the Prospectus or Prospectuses relating to such Registrable Securities and any
amendment or supplement thereto as such Notice Holder may reasonably request;
and the Company hereby consents (except during such periods that a Suspension
Notice is outstanding and has not been revoked) to the use of such Prospectus or
each amendment or supplement thereto by each Notice Holder, in connection with
any offering and sale of the Registrable Securities covered by such Prospectus
or any amendment or supplement thereto in the manner set forth therein.

 

(h)                                 Prior to any public offering of the
Registrable Securities pursuant to a Shelf Registration Statement, use its
reasonable efforts to register or qualify or cooperate with the Notice Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably

 

10

--------------------------------------------------------------------------------


 

requests in writing (which request may be included in the Notice and
Questionnaire); prior to any public offering of the Registrable Securities
pursuant to a Shelf Registration Statement, use its reasonable efforts to keep
each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period in connection with such Notice Holder’s offer
and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
relevant Shelf Registration Statement and the related Prospectus; provided that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action that
would subject it to general service of process in suits or to taxation in any
such jurisdiction where it is not then so subject.

 

(i)                                     Upon (A) the issuance by the SEC of a
stop order suspending the effectiveness of any Shelf Registration Statement or
the initiation of proceedings with respect to any Shelf Registration Statement
under Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any
event or the existence of any fact as a result of which any Shelf Registration
Statement shall contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, or any Prospectus shall contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or (C) the occurrence or existence of any
pending corporate development (a “Material Event”) that, in the reasonable
discretion of the Company, makes it appropriate to suspend the availability of
any Shelf Registration Statement and the related Prospectus, (i) in the case of
clause (B) or (C) above, subject to the next sentence, as promptly as
practicable, prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Shelf Registration Statement or a supplement to
the related Prospectus or any document incorporated therein by reference or file
any other required document that would be incorporated by reference into such
Shelf Registration Statement and Prospectus so that such Shelf Registration
Statement does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and such Prospectus does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (it being understood that the Company may
rely on information provided by each Notice Holder with respect to such Notice
Holder), and, in the case of a post-effective amendment to a Shelf Registration
Statement, subject to the next sentence, use its reasonable efforts to cause it
to be declared effective under the Securities Act as promptly as is practicable,
and (ii) give notice to the Notice Holders that the availability of the Shelf
Registration Statement is suspended (a “Suspension Notice”), and, upon receipt
of any Suspension Notice, each Notice Holder agrees not to sell any Registrable
Securities pursuant to such Shelf Registration Statement until such Notice
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) above or until it is advised in writing by the Company that
the Prospectus may be used.  The Company will use its reasonable efforts to
ensure that the use of the Prospectus may be resumed (x) in the case of clause
(A) above, as promptly as is practicable, (y) in the case of clause (B) above,
as soon as, in the reasonable judgment of the Company, the Shelf Registration
Statement does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein

 

11

--------------------------------------------------------------------------------


 

or necessary to make the statements therein not misleading and the Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (z) in the
case of clause (C) above, as soon as, in the reasonable discretion of the
Company, such suspension is no longer appropriate.  The period during which the
availability of the Shelf Registration Statement and any Prospectus may be
suspended (the “Suspension Period”) without the Company incurring any obligation
to pay liquidated damages pursuant to Section 2(e) shall not exceed forty five
(45) days in any three (3) month period or an aggregate of ninety (90) days in
any twelve (12) month period.

 

(j)                                     Make available for inspection during
normal business hours by representatives for the Notice Holders and any
underwriters participating in any disposition pursuant to any Shelf Registration
Statement and any broker-dealers, attorneys and accountants retained by such
Notice Holders or any such underwriters, all relevant financial and other
records and pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make available for inspection during normal
business hours all relevant information reasonably requested by such
representatives for the Notice Holders, or any such underwriters,
broker-dealers, attorneys or accountants in connection with such disposition, in
each case as is customary for similar “due diligence” examinations; provided,
however, that such persons shall first agree in writing with the Company that
any information that is confidential at the time of delivery of such information
shall be kept confidential by such persons and shall be used solely for the
purposes of exercising rights under this Agreement, unless (i) disclosure of
such information is required by court or administrative order or is necessary to
respond to inquiries of governmental or regulatory authorities, (ii) disclosure
of such information is required by law (including any disclosure requirements
pursuant to federal securities laws in connection with the filing of any Shelf
Registration Statement or the use of any Prospectus referred to in this
Agreement) or necessary to defend or prosecute a claim brought against or by any
such persons (e.g., to establish a “due diligence” defense), (iii) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard by any such person or (iv) such information
becomes available to any such person from a source other than the Company and
such source is not bound by a confidentiality agreement or is not otherwise
under a duty of trust to the Company; provided further, that the foregoing
inspection and information gathering shall, to the greatest extent possible, be
coordinated on behalf of all the Notice Holders and the other parties entitled
thereto by one counsel for such Notice Holders and such other parties.

 

(k)                                  Comply with all applicable rules and
regulations of the SEC to the extent, and so long as, they are applicable to any
Shelf Registration Statement; and make generally available to its
securityholders earnings statements (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than forty five
(45) days after the end of any twelve (12) month period (or seventy five (75)
days after the end of any twelve (12) month period if such period is a fiscal
year) commencing on the first day of the first fiscal quarter of the Company
commencing after the effective date of a Shelf Registration Statement, which
statements shall cover such twelve (12) month periods.

 

12

--------------------------------------------------------------------------------


 

(l)                                     Cooperate with each Notice Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold pursuant to a Shelf Registration Statement, which
certificates shall not bear any restrictive legends, and cause such Registrable
Securities to be in such denominations as are permitted by the Indenture and
registered in such names as such Notice Holder may request in writing at least
two (2) Business Days prior to any sale of such Registrable Securities.

 

(m)                               Provide a CUSIP number for all Registrable
Securities covered by a Shelf Registration Statement not later than the
effective date of the Initial Shelf Registration Statement and provide the
Trustee and the transfer agent for the Common Stock with certificates for the
Registrable Securities that are in a form eligible for deposit with, or to be
held by the Trustee as custodian for, The Depository Trust Company in
book-entry-only form.

 

(n)                                 Cooperate and assist in any filings required
to be made with the National Association of Securities Dealers, Inc.

 

(o)                                 Cause the Indenture to be qualified under
the TIA not later than the effective date of the Initial Shelf Registration
Statement; and in connection therewith, cooperate with the Trustee to effect
such changes to the Indenture as may be required for the Indenture to be so
qualified in accordance with the terms of the TIA and execute, and use its
reasonable efforts to cause the Trustee to execute, all documents as may be
required to effect such changes, and all other forms and documents required to
be filed with the SEC to enable the Indenture to be so qualified in a timely
manner.

 

(p)                                 Use its reasonable efforts to file with the
NASDAQ a Notification of Listing of Additional Shares, if required in order to
list the Underlying Common Stock on The Nasdaq National Market.

 

(q)                                 Use its reasonable efforts to take all other
steps necessary to effect the registration of the Registrable Securities as
contemplated hereby.

 

Section 4.  Holder’s Obligations.  Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Shelf
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with a Notice and Questionnaire as required
pursuant to Section 2(d) hereof (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence. Each Notice Holder agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Notice Holder not misleading and any other
information regarding such Notice Holder and the distribution of such
Registrable Securities as the Company may from time to time reasonably request.
Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such

 

13

--------------------------------------------------------------------------------


 

Holder or its plan of distribution and that such Prospectus does not as of the
time of such sale omit to state any material fact relating to or provided by
such Holder or its plan of distribution necessary in order to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading.  Each Holder agrees to keep confidential the
receipt of any Suspension Notice and the contents thereof, except as required
pursuant to applicable law.

 

Section 5.  Registration Expenses.  The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Section 2 and 3 of this Agreement whether or not any of the Shelf
Registration Statements are filed or declared effective under the Securities
Act. Such fees and expenses (“Registration Expenses”) shall include, without
limitation, (i) all registration and filing fees and expenses (including,
without limitation, fees and expenses (x) with respect to filings required to be
made with the National Association of Securities Dealers, Inc. and (y) of
compliance with federal securities laws and state securities or Blue Sky laws
(including, without limitation, reasonable fees and disbursements of counsel for
the Holders in connection with Blue Sky qualifications of the Registrable
Securities under the laws of such jurisdictions as the Notice Holders of a
majority of the Registrable Securities being sold pursuant to a Shelf
Registration Statement may designate), (ii) all printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
in a form eligible for deposit with The Depository Trust Company and printing
Prospectuses), (iii) all duplication and mailing expenses relating to copies of
any Shelf Registration Statement or Prospectus delivered to any Holders
hereunder, (iv) all fees and disbursements of counsel for the Company, (v) all
fees and disbursements of the Trustee and its counsel and of the registrar and
transfer agent for the Common Stock and (vi) Securities Act liability insurance
obtained by the Company in its sole discretion. In addition, the Company shall
pay the internal expenses of the Company (including, without limitation, all
salaries and expenses of officers and employees performing legal or accounting
duties), the expense of any annual audit, the fees and expenses incurred in
connection with the listing by the Company of the Registrable Securities on any
securities exchange on which similar securities of the Company are then listed
and the fees and expenses of any person, including special experts, retained by
the Company.  Except as provided above, each Holder shall pay all brokerage fees
and commissions, all transfer taxes, the fees and expenses of any advisors the
Holder engages and all similar fees and costs relating to such Holder’s
disposition of Registrable Securities.

 

Section 6.  Indemnification; Contribution.

 

(a)                                  The Company agrees to indemnify, defend and
hold harmless each Initial Purchaser, each Holder, each person, if any, who
controls any Initial Purchaser or Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (a “Controlling Person”) and
the respective officers, directors, partners, employees, representatives and
agents of any Initial Purchaser, the Holders or any Controlling Person (each, an
“Indemnified Party”), from and against any loss, damage, expense, liability,
claim or any actions in respect thereof (including the reasonable cost of
investigation) which such Indemnified Party may incur or become subject to under
the Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability, claim or action arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in any Shelf
Registration Statement or Prospectus, including any document incorporated by
reference therein, or in any amendment or supplement thereto or in any
preliminary prospectus, or arises out of or is based

 

14

--------------------------------------------------------------------------------


 

upon any omission or alleged omission to state a material fact required to be
stated in any Shelf Registration Statement or in any amendment or supplement
thereto or necessary to make the statements therein not misleading, or arises
out of or is based upon any omission or alleged omission to state a material
fact necessary in order to make the statements made in any Prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, in the light
of the circumstances under which they were made, not misleading, and the Company
shall reimburse, as incurred, the Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, damage, expense, liability, claim or action in respect
thereof; provided, however, that the Company shall not be required to provide
any indemnify pursuant to this Section 6(a) in any such case insofar as any such
loss, damage, expense, liability, claim or action arises out of or is based upon
any untrue statement or omission or alleged untrue statement or omission of a
material fact contained in, or omitted from, and in conformity with information
furnished in writing by or on behalf of an Initial Purchaser or a Holder to the
Company expressly for use in, any Shelf Registration Statement or any
Prospectus, including information provided by such Holder in a Notice and
Questionnaire; provided further that, with respect to any untrue statement or
omission or alleged untrue statement or omission made in any preliminary
prospectus relating to a Shelf Registration Statement, the indemnity agreement
contained in this subsection (a) shall not inure to the benefit of any Holder
from whom the person asserting any such losses, damages, expenses, liabilities,
claims or actions purchased the Registrable Securities concerned, to the extent
that a prospectus relating to such Registrable Securities was required to be
delivered by such Holder under the Securities Act in connection with such
purchase and any such loss, damage, expense, liability, claim or action of such
Holder results from the fact that there was not sent or given to such person, at
or prior to the written confirmation of the sale of such Registrable Securities
to such person, a copy of the final prospectus if the Company had previously
furnished copies thereof to such Holder; provided further, however, that (i)
this indemnity agreement will be in addition to any liability which the Company
may otherwise have to such Indemnified Party and (ii) this indemnity agreement
will not apply to any loss, damage, expense, liability or claim arising from an
offer or sale, occurring during a Suspension Period, of Registrable Securities
by a Notice Holder to whom the Company theretofore provided a Suspension Notice
in accordance with Section 3(i).

 

(b)                                 Each Holder, severally and not jointly,
agrees to indemnify, defend and hold harmless the Company, its directors,
officers, employees, representatives, agents and any person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (each, a “Company Indemnified Party”) from and against any
loss, damage, expense, liability, claim or any actions in respect thereof
(including the reasonable cost of investigation) which such Company Indemnified
Party may incur or become subject to under the Securities Act, the Exchange Act
or otherwise, insofar as such loss, damage, expense, liability, claim or action
(i) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in information furnished in writing by or
on behalf of such Holder to the Company expressly for use in any Shelf
Registration Statement or Prospectus, including any document incorporated by
reference therein, or in any amendment or supplement thereto or in any
preliminary prospectus, or arises out of or is based upon any omission or
alleged omission to state a material fact required to be stated in any Shelf
Registration Statement or in any amendment or supplement thereto or necessary to
make the statements therein not misleading, or

 

15

--------------------------------------------------------------------------------


 

arises out of or is based upon any omission or alleged omission to state a
material fact necessary in order to make the statements in any Prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, in the
light of the circumstances under which they were made, not misleading, in
connection with such information, (ii) arises out of or is based upon a sale of
Registrable Securities during a Suspension Period by a Notice Holder to whom the
Company theretofore provided a Suspension Notice in accordance with Section 3(i)
or (iii) arises out of or is based upon a sale of Registrable Securities by a
Notice Holder without delivery of the most recent applicable Prospectus provided
to such Holder by the Company pursuant to Section 3(g) or Section 2(d)(i)(C);
and, subject to the limitation set forth immediately preceding this clause, each
Holder shall reimburse, as incurred, the Company for any legal or other expenses
reasonably incurred by the Company or any such controlling person in connection
with investigating or defending any loss, damage, expense, liability, claim or
action in respect thereof.  This indemnity agreement will be in addition to any
liability which such Holder may otherwise have to the Company or any of its
controlling persons.  In no event shall the liability of any selling Holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the proceeds received by such Holder upon the sale of the Registrable Securities
pursuant to the Shelf Registration Statement giving rise to such indemnification
obligation.

 

(c)                                  If any action, suit or proceeding (each, a
“Proceeding”) is brought against any person in respect of which indemnity may be
sought pursuant to either subsection (a) or (b) of this Section 6, such person
(the “Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing of the institution
of such Proceeding and the Indemnifying Party shall assume the defense of such
Proceeding; provided, however, that the omission to notify such Indemnifying
Party shall not relieve such Indemnifying Party from any liability which it may
have to such Indemnified Party or otherwise, except to the extent the
Indemnifying Party is materially prejudiced thereby.  Such Indemnified Party
shall have the right to employ its own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless the employment of such counsel shall have been authorized in writing by
such Indemnifying Party in connection with the defense of such Proceeding or
such Indemnifying Party shall not have employed counsel to have charge of the
defense of such Proceeding within thirty (30) days of the receipt of notice
thereof or such Indemnified Party shall have reasonably concluded upon the
written advice of counsel that there may be one or more defenses available to it
that are different from, additional to or in conflict with those available to
such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Indemnified Parties who are parties to such
action).  An Indemnifying Party shall not be liable for any settlement of such
Proceeding effected without the written consent of such Indemnifying Party, but
if settled with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any loss or liability by reason of such settlement.  No
Indemnifying Party shall, without

 

16

--------------------------------------------------------------------------------


 

the prior written consent of any Indemnified Party, effect any settlement of any
pending or threatened Proceeding in respect of which such Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such Proceeding and does not include an admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party.

 

(d)                                 If the indemnification provided for in this
Section 6 is unavailable to an Indemnified Party under subsections (a) and (b)
of this Section 6 in respect of any losses, damages, expenses, liabilities,
claims or actions referred to therein, then each applicable Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, damages,
expenses, liabilities, claims or actions (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Holders or the Initial Purchasers on the other hand from the
offering of the Registrable Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Holders or the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, damages, expenses, liabilities,
claims or actions, as well as any other relevant equitable considerations.  The
relative fault of the Company on the one hand and of the Holders or the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue statement or alleged untrue statement of a material fact or
omission or alleged omission relates to information supplied by the Company or
by the Holders or the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities, claims and actions referred to above
shall be deemed to include any reasonable legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any Proceeding.

 

(e)                                  The Company, the Holders and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in subsection (d) above.  Notwithstanding the
provisions of this Section 6, no Holder shall be required to contribute any
amount in excess of the amount by which the total price at which the Registrable
Securities sold by it were offered to the public exceeds the amount of any
damages which it has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Holders’ respective
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective amount of Registrable Securities they have sold pursuant to a
Shelf Registration Statement, and not joint.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(f)                                    The indemnity and contribution provisions
contained in this Section 6 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any

 

17

--------------------------------------------------------------------------------


 

investigation made by or on behalf of any Holder or the Initial Purchasers or
any person controlling any Holder or Initial Purchaser, or the Company, or the
Company’s officers or directors or any person controlling the Company and (iii)
the sale of any Registrable Security by any Holder.

 

Section 7.  Information Requirements.  The Company covenants that, if at any
time before the end of the Effectiveness Period it is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder of
Registrable Securities and take such further action as any Holder of Registrable
Securities may reasonably request in writing (including, without limitation,
making such representations as any such Holder may reasonably request), all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemptions provided by Rule 144,  Rule 144A and Regulation S under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions.

 

Section 8.  Underwritten Registrations.  Notwithstanding anything herein to the
contrary, no Registrable Securities covered by a Shelf Registration Statement
may be sold in an underwritten offering under the Shelf Registration Statement
without the prior written consent of the Company.  No person may participate in
any underwritten registration hereunder unless such person (i) agrees to sell
such person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

Section 9.  Miscellaneous.

 

(a)                                  Remedies.  The Company acknowledges and
agrees that any failure by the Company to comply with its obligations under this
Agreement may result in material irreparable injury to the Initial Purchasers or
the Holders for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, any Initial Purchaser or Holder may obtain such relief as
may be required to specifically enforce the Company’s obligations under this
Agreement.  The Company further agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.  Notwithstanding
the foregoing two sentences, this Section 9(a) shall not apply to the subject
matter referred to in and contemplated by Section 2(e).

 

(b)                                 No Conflicting Agreements.  The Company is
not, as of the date hereof, a party to, nor shall it, on or after the date of
this Agreement, enter into, any agreement with respect to its securities that
conflicts with the rights granted to the Holders of Registrable Securities in
this Agreement.  The Company warrants that the rights granted to the Holders of
Registrable Securities hereunder will not be asserted in a manner that in any
way conflicts with the rights granted to the holders of the Company’s securities
under any other agreements.  After the date hereof, the Company shall not grant
to any of its security holders (other than the Holders in such capacity) the
right to include any of its securities in the Shelf Registration Statement filed
pursuant to this Agreement.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Holders of a majority in aggregate principal amount of such
Registrable Securities (provided that holders of Common Stock issued upon
conversion of the Notes shall not be deemed holders of Common Stock, but shall
be deemed to be holders of the aggregate principal amount of Notes from which
such Common Stock was converted); provided that, no consent is necessary from
any of the Holders in the event that this Agreement is amended, modified or
supplemented for the purpose of curing any ambiguity, defect or inconsistency
that does not adversely affect the rights of any Holders.  Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders of Registrable
Securities whose securities are being sold pursuant to a Shelf Registration
Statement and that does not directly or indirectly affect the rights of other
Holders of Registrable Securities may be given by Holders of at least a majority
of the Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence. Each Holder of Registrable Securities
outstanding at the time of any such amendment, modification, supplement, waiver
or consent or thereafter shall be bound by any such amendment, modification,
supplement, waiver or consent effected pursuant to this Section 9(c), whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Securities or is
delivered to such Holder.

 

(d)                                 Notices. All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand delivery, by telecopier, by courier guaranteeing overnight delivery or by
first-class mail, return receipt requested, and shall be deemed given (i) when
made, if made by hand delivery, (ii) upon confirmation, if made by telecopier,
(iii) one (1) Business Day after being deposited with such courier, if made by
overnight courier or (iv) on the date indicated on the notice of receipt, if
made by first-class mail, to the parties as follows:

 

(x)                                   if to a Holder of Registrable Securities,
at the most current address given by such Holder to the Company in a Notice and
Questionnaire or any amendment thereto;

 

(y)

 

if to the Company, to:

 

 

 

 

 

Genzyme Corporation

 

 

Genzyme Center

 

 

500 Kendall Street

 

 

Cambridge, MA 02142

 

 

Attention: General Counsel

 

 

Telecopy No.: (617) 252-7553

 

 

 

(z)

 

if to the Initial Purchasers, to:

 

 

 

 

 

c/o UBS Securities LLC

 

 

299 Park Avenue

 

19

--------------------------------------------------------------------------------


 

 

 

New York, New York 10171

 

 

Attention: Syndicate Department

 

 

Telecopy No.: (212) 713-1205

 

 

 

 

 

with a copy to (for informational purposes only):

 

 

 

 

 

UBS Securities LLC

 

 

299 Park Avenue

 

 

New York, New York 10171

 

 

Attention: Legal Department

 

 

Telecopy No.: (212) 821-4042

 

 

 

 

 

and

 

 

 

 

 

UBS Securities LLC

 

 

677 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: Syndicate Department

 

 

Telecopy No.: (203) 719-0683

 

or to such other address as such person may have furnished to the other persons
identified in this Section 9(d) in writing in accordance herewith.

 

(e)                                  Approval of Holders.  Whenever the consent
or approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
“affiliates” (as such term is defined in Rule 405 under the Securities Act)
(other than the Initial Purchasers or subsequent Holders of Registrable
Securities if the Initial Purchasers or such subsequent Holders are deemed to be
such affiliates solely by reason of their holdings of such Registrable
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

(f)                                    Third Party Beneficiaries.  The Holders
shall be third party beneficiaries to the agreements made hereunder between the
Company, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent they may
deem such enforcement necessary or advisable to protect their rights or the
rights of Holders hereunder and shall be bound by the terms hereof.

 

(g)                                 Successors and Assigns.  Any person who
purchases any Registrable Securities from any Initial Purchaser or from any
Holder shall be deemed, for purposes of this Agreement, to be an assignee of
such Initial Purchaser or such Holder, as the case may be.  This Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of each of the parties hereto and shall inure to the benefit of and be
binding upon each Holder of any Registrable Securities.

 

(h)                                 Counterparts. This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be original and
all of which taken together shall constitute one and the same agreement.

 

20

--------------------------------------------------------------------------------


 

(i)                                     Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

(j)                                     Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

(k)                                  Severability.  If any term, provision,
covenant or restriction of this Agreement is held to be invalid, illegal, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, and the parties hereto
shall use their reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction, it being intended that all of the
rights and privileges of the parties shall be enforceable to the fullest extent
permitted by law.

 

(l)                                     Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and is intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein and the
registration rights granted by the Company with respect to the Registrable
Securities. Except as provided in the Purchase Agreement, there are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the registration rights granted by the
Company with respect to the Registrable Securities.  This Agreement supersedes
all prior agreements and undertakings among the parties with respect to such
registration rights.  No party hereto shall have any rights, duties or
obligations other than those specifically set forth in this Agreement.

 

(m)                               Termination.  This Agreement and the
obligations of the parties hereunder shall terminate upon the end of the
Effectiveness Period, except for any liabilities or obligations under Section 4,
5 or 6 hereof and the obligations to make payments of and provide for liquidated
damages under Section 2(e) hereof to the extent such damages accrue prior to the
end of the Effectiveness Period, each of which shall remain in effect in
accordance with its terms.

 

(n)                                 Submission to Jurisdiction.  Except as set
forth below, no Proceeding may be commenced, prosecuted or continued in any
court other than the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company hereby consents to the jurisdiction of such
courts and personal service with respect thereto.  The Company hereby consents
to personal jurisdiction, service and venue in any court in which any Proceeding
arising out of or in any way relating to this Agreement is brought by any third
party against any Initial Purchaser.  THE COMPANY, THE INITIAL PURCHASERS AND
THE HOLDERS HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  The Company, the Initial Purchasers and the Holders, agree that
a final judgment in any such Proceeding brought in any such court shall be
conclusive and binding upon the Company and may be

 

21

--------------------------------------------------------------------------------


 

enforced in any other courts in the jurisdiction of which the Company is or may
be subject, by suit upon such judgment.

 

[The Remainder of This Page Left Blank; Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

GENZYME CORPORATION

 

 

 

 

 

By:

  /s/ Michael Wyzga

 

 

 

Name:

Michael Wyzga

 

 

Title:

Chief Financial and
Accounting Officer;
Executive Vice President,
Finance

 

Confirmed and accepted as of the date first above
written on behalf of itself and the other several
Initial Purchasers:

 

 

UBS SECURITIES LLC

 

 

By:

  /s/ Chris D. Hite

 

 

Name:  /s/ Chris D. Hite

 

Title:  Managing Director

 

 

By:

  /s/ Mark Saad

 

 

Name:  Mark Saad

 

Title:  Executive Director

 

23

--------------------------------------------------------------------------------